Citation Nr: 1731980	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include arthritis.  

2.  Entitlement to an initial, compensable rating for costochondritis (claimed as a chest injury).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1980 to August 1989.  

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) and a May 2013 rating decision from the Appeals Management Center (AMC) in Washington, DC.

In January 2013, the Board remanded the Veteran's claim for additional development.  

In a May 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for a lower back disorder and remanded the claim seeking an initial compensable rating for costochondritis. 

The Veteran appealed to the Board's denial of service connection for a lower back disorder to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the May 2015 Board decision that denied service connection for a lower back disorder, and remanded that matter to the Board.  In September 2016, the Board remanded the claim for development consistent with the terms of the joint motion.  

The Board notes that the Veteran's claims of entitlement to a total disability based on individual unemployment, entitlement to an earlier effective date for bilateral carpal tunnel syndrome, and entitlement to increased rating for bilateral knee disabilities have been certified to the Board.  However, as the Veteran has requested hearings on those issues in his April 2017 VA Form 9, a decision on those claims cannot be issued until the hearing is completed.  See 30 C.F.R. § 20.700. 

The Board also notes that a March 2017 rating decision increased the Veteran's disability evaluations for carpal tunnel of right upper extremity and left upper extremity to 30 degrees and 20 degrees respectively.  The Veteran filed a notice of disagreement (NOD) in June 2017.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29.  Where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in a July 2017 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in the Veteran's August 2009 VA Form 9 and February 2017 VA Form 9, he indicated that he did not want a hearing.  However, in a June 2017 letter the Veteran, through his representative, requested hearings on both claims currently on appeal.  As such, a remand is required to afford the Veteran the requested hearing.  38 C.F.R. § 20.700 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify what type of Board hearing the Veteran would prefer.  

2.  Arrange for the Veteran to be scheduled for his preferred hearing before the Board.  Notice of such hearing should be mailed to the Veteran at his current mailing address, with a copy provided to his representative.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







